Citation Nr: 1419105	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-33 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.  

2.  Entitlement to an effective date earlier than August 7, 2008, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include the threshold question of entitlement to a 70 percent schedular rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before a Decision Review Officer of the RO in January 2012.  The Veteran testified before the undersigned Veterans Law Judge in a held hearing at the RO in April 2013.  A transcript of each hearing has been associated with the claims file.  

The Veteran previously perfected his appeal (by filing a substantive appeal) as to five issues:  (1) entitlement to a higher disability rating for PTSD; (2) service connection for a right ankle condition; (3) service connection for a right knee disorder; (4) service connection for left ear hearing loss; and (5) service connection for hepatitis B or C.  However, in June 2009 he filed a statement requesting the RO to "cancel the request for an appeal" and "process my claim for [TDIU]," thereby withdrawing his appeal effective in June 2009 as to those five issues.  This withdrawal was effective prior to when the case was transferred to the Board.  Therefore, the Board is without appellate jurisdiction to further address these matters.  See 38 C.F.R. § 20.204(b)(3) (2013).

The issue of service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran raised the issue of entitlement to a TDIU in the context of an appeal for a higher disability rating for PTSD, which was pending in November 2007, when he stopped working.  

2.  From November 30, 2007, it is factually ascertainable that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, which has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood from that same time.  

CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 30, 2007, for the award of a 70 percent disability evaluation for the service-connected PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an effective date of November 30, 2007, for the award of a TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.16 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran's claim for an earlier effective date arises from an appeal of the award of a TDIU.  The Veteran was sent a VCAA notice letter specific to the issue of TDIU in July 2009.  Because a TDIU was granted, the claim is substantiated and no additional notice is required.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, VA obtained private medical records identified by the Veteran, VA and private treatment records, plus records from the Social Security Administration (SSA) in connection with the Veteran's claim for benefits with that agency.  

2. Duty to Provide Examination/Opinion

The Veteran has undergone several VA examinations in connection with an earlier appeal for a higher disability rating for PTSD.  The Board finds that those examinations are adequate to decide the appeal.  The examiners reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings directly pertinent to the instant matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Because the evidence of record is otherwise adequate to fully resolve the matter in the Veteran's favor, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).  

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved, including the requirements for establishing an earlier effective date for a TDIU.  See Board Hr'g Tr. 3.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 16.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

II.  Analysis

The Veteran maintains that a TDIU is assignable as of November 2007, when he left his last job.  See Board Hr'g Tr. 4.  

As noted in the Introduction section herein above, the Veteran withdrew a prior appeal involving the issue of entitlement to a higher rating for PTSD.  Notwithstanding his withdrawal of the issue, it remains a threshold question in this appeal because the effective date for assignment of a TDIU award cannot be earlier than the effective date of a claim on which the award of a TDIU was based.  See Ross v. Peake, 21 Vet. App. 528, 534 (2008).  This was discussed with the Veteran at the Board hearing.  See Board Hr'g Tr. 17.  

A.  Applicable Law

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a) (West Supp. 2010); 38 C.F.R. §3.151 (2012).  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

A "report of examination" for purposes of § 3.157(b)(1) must (1) must identify a single examination and its date, and (2) must also indicate that the symptoms of the disability have worsened.  Thus, although a report of examination may be based on more than one examination, it must, at a minimum, identify at least one specific examination (or admission) by date.  Massie v. Shinseki, 724 F.3d 1325, 1328-29 (Fed. Cir. 2013) (explaining that the Board did not need to expressly discuss whether a VA doctor's letter was an informal claim for increased benefits because the letter was not reasonably raised in the record).

In making this determination the Board must consider all of the evidence, including all evidence received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.").

Entitlement to a TDIU arises where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §  4.16(b).  A claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating (a TDIU) for the underlying disability(ies), and the claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Entitlement to a 70 percent disability rating for PTSD arises with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. §  4.130, Diagnostic Code 9411.  In the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Therefore, the listed "areas" are not irrelevant to the 70 percent disability determination.  See id.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  See id.  

In making its determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  
  
B.  Merits Discussion

Here, the Board finds that a TDIU is warranted as of November 30, 2007.  

As a threshold matter, it is factually ascertainable that the Veteran's PTSD beginning from November 30, 2007, was manifest by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, a 70 percent schedular disability rating is warranted for PTSD from that month.  On this basis, it is also factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his PTSD beginning from when he stopped working in November 2007.   

More specifically, he testified at his Board hearing that his symptoms worsened when he stopped working because he had worked at the same job for 32 years and his office closed in 2007 when it was bought by a different company.  See Board Hr'g Tr. 5-7.  He was offered to reapply for a different position, so he went to a job fair, but he found that the new company was "looking basically for somebody with more education than I had.  See Board Hr'g Tr. 6-7.  He found that this "made me more depressed when you're looking for work, you can't find anything," so he became more angry and this led him to "take it out a little bit with [his] wife [] just verbally."   See Board Hr'g Tr. 7.  He found that he could not return to work because he was "still very emotional" and his PTSD made him "forget things."  See Board Hr'g Tr. 10.  He went to VA for help looking for a job but was told all he could do "basically [was] be a security guard at the most."  See Board Hr'g Tr. 12.  This led him to stay home and isolate himself socially.  He explained that previously he would socialize with his friends, but then he did not "want to go out with nobody," and he "really didn't bother with any of my friends."  See Board Hr'g Tr. 15.  

Also at the Board hearing, a witness testified that the Veteran underwent "a severe change" when he learned that his job "was going to be possibly on the [] chopping block."  See Board Hr'g Tr. 14.  

Supporting this testimony, the record includes a September 2007 notice letter from the Veteran's prior employer informing him that his office was being closed, eliminating his position, as of November 30, 2007.  

On VA examination in 2008, the examiner determined that the "overall clinical status has worsened since his last evaluation in October 2006," which was "a consequence of an increase in individual and specific PTSD symptoms, a continuation of his mood symptoms, including periodic brief thoughts of suicide, and a strong response" to recent events in the world.  He denied any significant change in social functioning as he had "continue[d] to maintain a low level of socialization."  

At the Board hearing, the parties agreed that November 30, 2007, but not earlier, is when entitlement arose in this case.  See Board Hr'g Tr. 16 (Chairman:  And so, you're arguing that his 70 percent should also go back to November of 2007, so as to make him eligible for TDIU from that point forward.  Is that correct?  WITNESS:  Yes, sir.  We are.  Yes, sir.").  Accordingly, the effective date for the award of a TDIU is granted as of this date.  

The Board agrees that a TDIU is not factually ascertainable prior to November 30, 2007, to include on the basis of a 70 percent rating for PTSD.  

Rather, representative of that time period, he reported on VA examination in October 2006 that he would have "yelling sprees" at least once per month at work and had "verbal altercations" with supervisors and coworkers, but had no physical altercations and had "an excellent attendance record," he had been"push[ing] himself to do a full day's work for many years."  The VA examiner found "good" judgment and no impairment in thinking.  

Also representative, a private evaluation in May 2007, which was several months prior to when he stopped working, noted that "one of the more serious complaints that has made it difficult for him to continue on his present job" was "unpredictable and aggressive behavior."  These "unpredictable emotional outbursts" were "extremely frightening to the people who are around him."  This caused states of depression during which he would "withdraw from close relationships."  Further, his wife "complain[ed] about his emotional distance and often reminded him that he ha[d] few friends."  This "social and emotional withdrawal makes it difficult for him to relate to others socially or in the workplace."  The assessment was PTSD - chronic, severe.  

There was also some evidence of suicidal ideation prior to when he stopped working.  However, on VA examination in August 2008, he unequivocally denied that his psychiatric symptoms had interfered with his ability to function at work.  As with prior examinations, this VA examiner also found no impairment in judgment or thinking.  

Accordingly, it is not factually ascertainable prior to November 2007, that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, judgment, or thinking, notwithstanding the demonstrated impairment in mood and family relations.  Accordingly, a TDIU is not assignable prior to November 30, 2007, to include on the basis of a 70 percent rating for PTSD.  

For the foregoing reasons, by resolving all reasonable doubt in the Veteran's favor on all questions of material fact, the Board finds that a TDIU is assignable from November 30, 2007, to include on the basis of the assignment of a 70 percent schedular rating for PTSD from that date.  Because this is the later of the date of receipt of claim and the date entitlement arose, which is what determines the effective date here.  See 38 C.F.R. § 3.400((b)(2)(i).




ORDER

An earlier effective date of November 30, 2007, for the award of a 70 percent disability rating for PTSD, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An earlier effective date of November 30, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

In May 2012, the RO sent the Veteran notice of a rating decision denying service connection for ischemic heart disease (IHD).  In April 2013, the Veteran's attorney filed a statement indicating his disagreement with that determination.  (Furthermore, in May 2013, the Veteran's attorney filed additional evidence pertinent to that issue, which requires the issue to be reconsidered pursuant to 38 C.F.R. § 3.156(b).)  

In cases such as this in which a claimant has timely filed a NOD with a determination of the agency of original jurisdiction (AOJ) on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly here, the Board must remand this issue to the RO for the issuance of an SOC.  38 CFR § 19.9(c); see also Manlincon, 12 Vet. App. at 240-41.

Accordingly, the appeal is REMANDED for the following action:

Issue the Veteran a statement of the case addressing the issue of service connection for ischemic heart disease.  This SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on each issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


